Citation Nr: 0003156	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.   98-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spinal condition.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. Cain


INTRODUCTION

The veteran had active service from August 1970 to December 
1974 and February 1986 to May 1988.  

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a decision by the St., Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
spinal condition.

While the veteran's claim was forwarded to the Board, he sent 
additional information to the Board concerning his claim.  
The veteran through his representative in November 1999 
presented a waiver of AOJ consideration of additional 
evidence he submitted to the Board.


FINDINGS OF FACT

1.  Private and VA medical records contain indicate that the 
veteran has a current spinal condition.

2.  The veteran has provided lay evidence of an in-service 
injury.

3.  The veteran has submitted a statement from his 
chiropractor that indicates a nexus between an in-service 
injury and his current spinal condition.  


CONCLUSION OF LAW

The claim of entitlement to service connection for spinal 
condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim, which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records indicated that the veteran complained 
of lower back pain in September and November 1971.  In April 
1972 he reported that he fell off a truck striking his back 
against an artillery gun.  He complained of not being able to 
bend over and having pain while walking.  

Post service medical records included VA outpatient records 
from August 1996 to June 1998 which indicated the veteran 
suffers from degenerative disc disease of the cervical spine 
and that he currently receives treatment for his spinal 
condition.  

A November 1998 statement from the veteran's chiropractor, 
J.E. Haley, D.C. indicates that the veteran currently 
complains of cervical and mid back pain in which he is 
receiving treatment for spinal related injuries.  Dr. Haley 
in his letter noted that the veteran attributed his back 
problems to falling off a truck and hitting his tailbone on 
an artillery gun, while in service in 1972.  Dr. Haley opined 
that the veteran's current spinal injuries and symptoms could 
be a result of his 1972 accident.  He further stated that it 
is as likely as not that the veteran's current spinal 
condition and associated degenerative changes were related to 
his April 1972 injury.  

After a review of the evidence of record, the Board finds 
that the veteran has submitted a well-grounded claim for 
service connection a spinal condition.  He has submitted 
private and VA medical records that indicated he currently 
suffers from a spinal condition.  His service medical records 
indicated that he reported falling from a truck while in 
service and complained of back problems.  Thus, there is lay 
evidence of an in-service injury.  Finally, a November 1998 
private medical report indicates that the veteran's current 
spinal condition could be related to his reported 1972 
injury.


ORDER

The claim of entitlement to service connection for spinal 
condition is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
spinal condition is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that after the veteran's claim was certified 
to the Board, he submitted additional evidence directly to 
the Board that well-grounded his claim.  In order for the 
Board to adequately decide this claim the veteran should be 
scheduled for a VA examination in which the examiner provides 
a diagnosis for the veteran's current spinal and/ or cervical 
spine disability.  The examiner should also indicate whether 
the veteran's 1972 accident contributed to his current spinal 
and/or cervical condition.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

This matter is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his current spinal 
and/or cervical condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner.

In particular, the examiner should 
indicate the diagnosis of the veteran's 
spinal and/or cervical condition and 
should comment on the medical likelihood 
that the veteran's spinal and/or cervical 
condition is related to injury or disease 
during the veteran's service.  In this 
regard, the examiner is advised that the 
veteran has alleged that his current back 
condition is a result of falling off a 
truck while in service in 1972 and 
hitting his tailbone on an artillery gun.  
If the examiner cannot address the above 
without resort to speculation the 
examiner should so state.

2.  The RO then should review the 
veteran's claim for service connection of 
a spinal condition in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

